Supplemental Opinion on Denial of Rehearing JUSTICE GROMETER delivered the opinion of the court: Defendant, the Cherry Valley Public Library District, has filed a petition for rehearing in the instant case. In the petition, it argues that our decision was erroneous in two respects. First, defendant contests our reasoning regarding whether its interpretation of section 15 — 15 of the Public Library District Act of 1991 (Act) (75 ILCS 16/ 15 — 15 (West 2002)) would render section 15 — 10 (75 ILCS 16/15 — 10 (West 2002)) meaningless. It next argues that our reliance on the principle that a statute should not be interpreted so that a portion of it is rendered meaningless is erroneous in the present case. In the alternative, defendant requests that we certify this case for review by the supreme court pursuant to Supreme Court Rule 316. 155 Ill. 2d R. 316.  Defendant first argues that section 15 — 15 and section 15 — 10 can be applied in slightly different circumstances. Therefore, section 15 — 15, interpreted as defendant advocates, would not render section 15 — 10 meaningless. Defendant points out that section 15 — 15 applies only to territories within a municipality of which a library district already serves a portion, while section 15 — 10 may be used even if the territory in question lies within a municipality that is not served by the library district. Generally, a statutory construction should be avoided that would lead to absurd results. In re Brandon L., 348 Ill. App. 3d 315, 319 (2004). Section 15 — 10 allows for the annexation of uninhabited territory by ordinance with the consent of the owner of the property. 75 ILCS 16/15 — 10 (West 2002). A section 15 — 15 annexation requires a referendum if 10% of the registered voters in the area object; otherwise, the annexation may be accomplished by ordinance. 75 ILCS 16/15 — 15 (West 2002). It would seem peculiar indeed if a library district could insinuate itself into a municipality by virtue of a friendly landowner and then take advantage of section 15 — 15 where it previously could not have. Defendant’s point is colorable; nevertheless, we adhere to our original decision. Notwithstanding the argument defendant makes in this petition, ordinary principles of statutory interpretation indicate that plaintiffs interpretation is the proper one. As we noted in our earlier opinion, section 15 — 15 of the Act (75 ILCS 16/15 — 15 (West 2002)) is ambiguous. The word “includes” may be interpreted as either to make a part of or to be a part of. See Webster’s Third New International Dictionary 833 (2002). On its face, then, the statute is ambiguous. Turning to external aids of construction, each party has something upon which to rely. As we stated before, defendant’s interpretation finds some support in the grammar of the statute as well as its legislative history. It does, however, suffer from a major flaw; it makes the term “has annexed” superfluous. See In re Marriage of Kates, 198 Ill. 2d 156, 167 (2001). Plaintiffs construction of the statute does not. We find this consideration entitled to more weight in the instant case. Quite obviously, the legislature meant something when it wrote “has annexed.” See Sylvester v. Industrial Comm’n, 197 Ill. 2d 225, 232 (2001). This is simply a more compelling factor than speculation about changes in the grammar of the provision. In other words, plaintiffs interpretation is more reasonable. This case presents an exceedingly close question. Both parties present considerable support for their respective positions. In such circumstances, a court must choose the construction that it determines is most reasonable. When confronted with an unresolvable ambiguity in a purported contract, we may simply conclude that no contract exists. See Meyer v. Marilyn Miglin, Inc., 273 Ill. App. 3d 882, 888-89 (1995). We do not have this luxury with a statute. The statute was enacted, it exists, and it must mean something. Given two reasonable interpretations, we must choose one. The only basis for choice is determining which is the most reasonable. Here, we conclude that plaintiffs construction must prevail. Defendant states that phrases such as “or otherwise includes” appear over 3,000 times in Illinois statutes. It argues, “It is simply not uncommon or unusual for the legislature to specify specific examples of a statute’s application, followed by the ‘or otherwise’ reference to the more general term.” If such phrases are merely legislative boilerplate, it would seem that defendant would have an even greater problem advocating its position. The sole term left with meaningful content, which “otherwise includes” exemplifies, is “annexed.” “Annexed” clearly implies an action of inclusion rather than a state of being included.  Finally, defendant requests that we certify this case for supreme court review. 155 Ill. 2d R. 316. This power should be used sparingly. Watson v. J.C. Penney Co., 237 Ill. App. 3d 976, 980 (1992). While this case is one of first impression and of obvious importance to library districts, it is also a relatively straightforward case. Thus, we deem it best that defendant proceeds through usual channels and seeks leave to appeal from the supreme court. Accordingly, defendant’s petition for rehearing is denied. HUTCHINSON and KAPALA, JJ., concur.